Exhibit 10(mmm)

 

LOGO [g634164ex10_mmmpg1.jpg]     

Alcoa Inc.

 

390 Park Avenue

New York NY 10022 – 4608 USA

Tel: 1 212 836 2600

Fax: 1 212 836 2809

October 4, 2013

PERSONAL & CONFIDENTIAL

Graeme Bottger

Hand Delivered

Dear Graeme,

As a follow up to our discussions concerning your employment, and in light of
your role as a valued member of our management team, I am writing to offer you a
special retention arrangement.

We mutually agree that in exchange for your continued employment through
December 31, 2014, and your agreement to enter into the attached Non-Competition
Agreement, the Company will make the following payments in respect of your
Australian pension plan tax liability:

1. Before October 30, 2013, Alcoa will reimburse you for the tax liability for
non-expatriate plan accruals for tax years 2009 through 2012. We estimate this
tax liability to be approximately $310,000, which grossed up to avoid any
additional tax liability is approximately $520,000.

2. Each year, beginning with your 2013 US tax filings, Alcoa will take into
account the increase in your non-expatriate plan accruals and will reimburse you
for this additional tax liability (including gross up) when due.

3. At the time you repatriate to Australia, an exit tax will be payable to the
U.S. for your plan accruals for the period from 1999 through 2008. Alcoa will
reimburse you for this tax liability estimated to be $380,000, which grossed up
to avoid any adverse tax consequences to you is approximately $700,000.

The Company will provide the foregoing payments, upon you providing the Company
with evidence of your payment (gross up will be calculated based on actual tax
payments). To the extent you terminate your employment prior to December 31,
2014, except as provided in this agreement, the Company will not provide further
payments described above, and you will be obligated to reimburse the Company for
any previous payments made on your behalf.

As part of this agreement, and specifically in consideration of the foregoing
payments, your continued employment and retention period, you agree to the terms
contained within the attached Non-Competition Agreement.

The foregoing payments will not be treated as compensation for any purpose under
any compensation or benefit plan or program of the Company.



--------------------------------------------------------------------------------

Graeme Bottger

Page 2

 

The terms of this agreement can be revised in writing by mutual agreement
between you and Alcoa.

We are very pleased to be able to make this offer to you and we hope you will
give it favorable consideration. Please indicate your acceptance by signing on
the space indicated below and returning one original to me.

 

Sincerely, Alcoa Inc. By  

/s/ William F. Oplinger

  William F. Oplinger, Executive Vice President & Chief Financial Officer

Agreed to and accepted this 8th day of OCTOBER, 2013

 

By  

/s/ Graeme Bottger

  Graeme Bottger

 

Cc: Mike Barriere, Executive Vice President Human Resources